IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-20-00220-CV

SAMUEL RAY HINES AND THE
OTHER SCOTT AND FOSTER HEIRS, ET AL,
                                                           Appellants
v.

GLENN HEGAR, TEXAS COMPTROLLER OF
PUBLIC ACCOUNTS, RAJENA SCOTT,
BUETTA SCOTT, AND CURTIS CAPPS,
                                                           Appellees



                          From the 272nd District Court
                               Brazos County, Texas
                         Trial Court No. 19-000225-CV-272


                            ABATEMENT ORDER


       On November 19, 2020, the parties filed a joint motion to abate the appeal pending

settlement negotiations. We grant the motion, and the appeal is abated for settlement

negotiations. The parties are instructed to notify the Court within 60 days from the date

of this Order the status of the settlement negotiations.
                                           PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal abated
Order issued and filed December 16, 2020




Hines v. Hegar                                          Page 2